Citation Nr: 1450964	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  11-34 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a heart disorder claimed as "heart problems," to include as secondary to diabetes mellitus.  


REPRESENTATION

Appellant (the Veteran) is represented by: The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The Veteran had active duty service from January 1957 to January 1983.  

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the RO in Jackson, Mississippi.

In May 2010, the Veteran testified at a hearing before a Decision Review Officer (DRO).  In August 2013, the Veteran presented testimony at a Board hearing, chaired via videoconference by the undersigned Veterans Law Judge and accepted such hearing in lieu of an in-person hearing before a Member of the Board.  See 38 C.F.R. § 20.700(e) (2014).  A transcript of each hearing is associated with the claims file.

In February 2014, the Board remanded this appeal for additional evidentiary development.  It has since been returned to the Board for further appellate action.  The Board also remanded the issue of entitlement to service connection for peripheral neuropathy.  In a September 2014 rating decision, the RO granted service connection for peripheral neuropathy of the bilateral upper and lower extremities.  As that issue has been granted in full, the appeal is resolved.  

In adjudicating this appeal, the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Current atrial fibrillation, arrhythmia, and mild nonobstructive coronary disease are not etiologically related to service or to any service-connected disability.

CONCLUSION OF LAW

A heart disorder was not incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for "heart problems" (see April 15, 2009 claim), which he contends are secondary to his service-connected diabetes mellitus.  

The Veteran has been diagnosed with the current heart disorder of supraventricular arrhythmia, also described as age-related atrial fibrillation (see VA examination report of June 2014).  It is important to note that there is no presumption of service connection for atrial fibrillation or arrhythmia.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service treatment records reveal several findings of sinus bradycardia, but no evidence of arrhythmia or fibrillation.  Electrocardiographs in October 1973 and December 1980 were read as showing sinus bradycardia.  Electrocardiographs in August 1974 and November 1977 were within normal limits.  An October 1981 ER visit reveals a normal sinus rhythm.  A chest x-ray in November 1977 showed no significant cardiac abnormality.  

When examined for service separation in October 1982, the Veteran reported that he had occasional pain on the left side of the chest which would occur no more often than once a month and would last for a few seconds.  The Veteran's heart and chest were clinically normal on examination.  On the report of medical history, the Veteran indicated that he did not know whether he had a history of or a current heart trouble.  

After service, the onset of supraventricular arrhythmia is reported as occurring in approximately 1988 (see June 2014 examination report), at which time the Veteran was a civilian working at Ft. Gorgon, Georgia, and noted palpitations and shortness of breath.  He was diagnosed with atrial fibrillation.  

Although the 1988 report is not of record, that date of onset is supported by subsequent clinical records.  A May 2002 hospital report for atrial fibrillation notes that there had been 3 prior episodes of fibrillation, each requiring electrical cardioversion.  The previous occasion was in 2000.  An October 2000 hospital note indicates that the Veteran was seen for atrial fibrillation at that time, and that there had been 3 such episodes in total, with each episode separated by approximately 7 years.  A November 9, 1993 ER record indicates that cardioversion was performed on that date for atrial fibrillation.  The Veteran gave a history of similar episodes for the previous 4 or 5 years with a hospitalization 4 or 5 years prior for cardioversion.  The 4-5 year estimate would place the initial episode in 1988.  

According to the June 2014 examiner, the Veteran has had no reports of symptomatic atrial fibrillation since 2006.  While he occasionally experienced palpitations, electrocardiograph studies had been negative in regard to SVT (supraventricular tachycardia).  The June 2014 VA examiner opined that the Veteran's post-service atrial fibrillation is unrelated to his abnormal (in service) electrocardiogram findings.  According to the examiner, these studies reveal sinus bradycardia and a heart-rate related intraventricular conduction delay, but do not reveal an arrhythmia.  

In a June 2010 letter, the Veteran's private physician, James C. Matthews, noted that the Veteran was first informed that he had an "irregular heart" at Patrick AFB some time in 1980 or 1981; however, Dr. Matthews was not able to find any mention of it in the medical record he reviewed.  He opined that an "irregular heartbeat in 1980 or 1981 would defiantly (sic) be the cause of his current heart rhythm problem and would also be service connected."  

In weighing the conflicting opinions, the Board finds it significant that Dr. Matthews admittedly did not have the pertinent records before him.  In fact, the service treatment records do not reveal evidence of an arrhythmia (irregular heartbeat) or heart rhythm problem, they reveal occasional findings of sinus bradycardia.  By definition, bradycardia relates to the heart rate, not the heart rhythm.  Bradycardia is "slowness of the heartbeat, as evidenced by slowing of the pulse rate to less than 60."  Dorland's Illustrated Medical Dictionary 245 (32nd ed. 2012).  Thus, Dr. Matthews' opinion is based on a material mistake of fact regarding the clinical findings in service.  The weight of a medical opinion is diminished where that opinion is based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Veteran testified at the Board hearing that he was diagnosed with atrial fibrillation in service.  However, as set out in detail above, this is not an accurate statement.  The service treatment records certainly document several findings of a slow heart rate during service; however, they do not reflect any findings of arrhythmia or fibrillation, and the normal clinical findings at service separation are probative of the lack of any chronic heart disorder at that time.  

The Veteran testified that his records from Patrick Air Force Base have not been obtained, and he suggests that these records contain the diagnosis of atrial fibrillation; however, a review of the service treatment records reveals that treatment records from Patrick Air Force Base are included.  The Board also notes that the Veteran gave contradictory testimony at the RO hearing on this point.  The Veteran testified at the RO hearing that he began having heart symptoms in the late 1980s, when he was out of service.  This is consistent with the evidence discussed above.  However, he testified in the same hearing that a doctor in service told him he had fibrillation, and he alternately reported that this occurred at Fort Gordon, Georgia, and Patrick Air Force Base, Florida.  As the Veteran has not been consistent in his account as to the initial diagnosis of atrial fibrillation, the Board attaches greater probative weight to the clinical evidence discussed above, which reflects the initial finding of atrial fibrillation in 1988.  

Also supportive of the late 1980s onset of atrial fibrillation is the Veteran's silence regarding this issue in the initial service connection claim filed in February 1984.  At that time, the Veteran noted a back problem and a left leg problem, but made no mention of a heart problem.  When examined in March 1984, he reported numerous musculoskeletal and digestive problems, but made no mention of a heart problem.  After receiving copies of his service treatment records, the Veteran submitted a supplemental claim in August 1984, on which he listed problems of the back, foot, and leg, as well as diabetes mellitus.  Again, he did not mention a heart problem.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that he is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated as early as 1984 that he understood the procedure for filing a claim for service connection, and he followed that procedure in other instances where he believed himself entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting, than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for a heart disorder, when viewed in the context of action regarding several other claims, is interpreted as indicative of the lack of significant heart symptomatology at that time.  

As the factual basis of the opinion of Dr. Matthews is materially inaccurate, the probative weight of that opinion is diminished.  In contrast, the June 2014 VA examiner distinguished between the bradycardia and heart-rate related intraventricular conduction delay noted in service and the current findings of atrial fibrillation (abnormal heart rhythm).  The Board accordingly attaches greater probative weight to the VA opinion.

The Veteran's belief as to the etiology of his arrhythmia is not competent evidence.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), establishing the etiology of an abnormal heart rhythm falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

As to secondary service connection, there is no medical opinion of record that purports to relate the current atrial fibrillation to the Veteran's diabetes mellitus.  Dr. Matthews did not address such a relationship.  The Veteran testified at the RO hearing that a doctor told him that "about everybody that has it is a diabetic."  However, as related by the Veteran, this falls short of being a conclusively-stated etiology opinion.  As such, it is not probative of the asserted relationship.  The June 2014 VA examiner addressed the asserted relationship and opined that Type 2 diabetes does not cause atrial fibrillation and would not permanently aggravate atrial fibrillation beyond its natural history.  As this is the only conclusively worded and competent opinion on the secondary service connection etiology, the Board attaches the greatest probative weight to it.  

In sum, the June 2014 VA examiner provided the only competent opinion regarding direct service connection etiology that is based on an accurate understanding of the facts and history in this case.  He also provided the only competent and conclusively worded opinion regarding secondary service connection.  For that reason, the Board assigns the June 2014 opinion the highest probative weight on those questions and concludes that a preponderance of the evidence is against any relationship between current atrial fibrillation and service, or the service-connected diabetes mellitus.  

The June 2014 VA examiner also discussed the question of a diagnosis of ischemic heart disease.  He noted that a myocardial perfusion scan was suggestive of ischemic heart disease, but a (March 2006) diagnostic catheterization failed to reveal significant stenosis.  The examiner rcorded that the coronary artery angiogram of March 2006 was abnormal, described as follows: "Distal LAD narrowing, either congenital or due to non-obstructive atheroclerotic disease."  See June 2014 VA examination report.  The VA examiner specifically found that none of the Veteran's heart conditions qualify within the generally accepted medical definition of ischemic heart disease.   In any case, this diagnosis comes many years after service separation, it is not presumed to be related to service (see 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309).  And there is no opinion purporting to relate this diagnosis to service.  Accordingly, the Board finds that, to the extent the Veteran now has non-ischemic coronary artery disease, it is not related to service.  

In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him in April 2009 under the Veterans Claims Assistance Act of 2000 (VCAA) and has not identified any prejudice resulting any deficiency.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination). 

The RO has obtained pertinent medical records including the service treatment records.  The Veteran testified that the service treatment records do not include records from Patrick Air Force Base; however, the Board has confirmed that the service treatment records do include records from that facility.  

The RO has obtained VA outpatient treatment reports, and private treatment reports identified by the Veteran.  The RO has also obtained a thorough medical examination regarding the claim, as well as a medical opinion.  The Veteran has made no specific allegations as to the inadequacy of 2014 opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

As noted above, this appeal involves a remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In this case, the RO substantially complied with the Board's February 2014 remand instructions by obtaining updated VA treatment records and by scheduling a VA examination.  The examiner addressed the pertinent findings in service and provided the requested opinions as to direct service incurrence and secondary incurrence or aggaravation due to diabetes mellitus.  

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2014).  The hearing officer also must suggest the submission of evidence when testimony indicates that it exists (or could be reduced to writing) but is not of record.  

Here, during the hearing, the Veteran was informed of the reason for the denial of his claim at the RO level and of the evidence necessary to substantiate the claim.  This information supplements the VCAA and complies with 38 C.F.R. § 3.103.


ORDER

Service connection for a heart disorder is denied. 



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


